In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-3172
CHARMELL BROWN,
                                               Petitioner-Appellant,
                                v.

ALEX JONES, Acting Warden,
                                              Respondent-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                    Central District of Illinois.
            No. 17-2212 — Sue E. Myerscough, Judge.
                    ____________________

      ARGUED SEPTEMBER 24, 2020 — OCTOBER 21, 2020
                 ____________________

   Before EASTERBROOK, MANION, and KANNE, Circuit Judges.
    KANNE, Circuit Judge. When selecting jurors for Charmell
Brown’s murder trial in Illinois state court, the prosecution
struck venireperson Devon Ware who had been to the crime
scene. As it happens, Ware is also African American. In his
petition for habeas relief now before us, Brown argues that
the prosecution struck Ware on the basis of his race and that
the Illinois Appellate Court unreasonably applied Batson v.
2                                                    No. 19-3172

Kentucky, 476 U.S. 79 (1986), when holding otherwise in
Brown’s direct appeal.
    The court made no such error. It correctly noted the pros-
ecution’s apparent reason for striking Ware—that he had been
to the crime scene—and found no circumstances giving rise
to an inference that the prosecution engaged in racial discrim-
ination. We therefore aﬃrm the district court’s decision deny-
ing Brown’s petition for a writ of habeas corpus.
                          I. BACKGROUND
    In 2008, a jury convicted Charmell Brown of three counts
of first-degree murder and one count of aggravated battery
with a firearm for shooting three people outside of the Amer-
ican Legion building in Champaign, Illinois. The court sen-
tenced Brown to 90 years’ imprisonment. Since his sentenc-
ing, Brown has filed two postconviction motions, a direct ap-
peal, and the petition for federal habeas relief now before us.
Brown’s only remaining claim is that the Illinois Appellate
Court unreasonably applied Batson when reviewing his claim
that the prosecutor in his case struck potential juror Devon
Ware because of Ware’s race.
    Ware was one of two African Americans in the sixty-per-
son venire gathered for Brown’s trial. The clerk called Ware
as a potential juror in the first panel of four venirepersons. The
court then asked the panel general questions regarding their
fitness as jurors. One question inquired whether anyone was
familiar with the American Legion where Brown’s crime took
place. Ware said yes, and the other three venirepersons said
no. The court followed up and asked Ware if he had visited
the Legion. Ware answered, “Been on the outside. Not in-
side.” But he denied that his familiarity with the American
No. 19-3172                                                   3

Legion would aﬀect his service as a juror. The court then ten-
dered questioning to the prosecutor, who immediately re-
quested that Ware be excused. The court obliged.
    Brown objected that Ware’s excusal violated Batson. The
court overruled the objection and found that Ware was
“properly excused” because Brown failed to make “a prima
facie case that a discriminatory practice was being conducted
by the State.” The court thus did not ask the prosecution to
provide “a race neutral explanation” for its strike.
    Brown raised this issue before the trial court again in his
post-trial motions. Once more, the trial court denied the
claim. The court explained that Ware, “unlike every other ju-
ror that was questioned,” had been to the American Legion,
and therefore Brown failed to establish a prima facie Batson
case.
    On direct appeal, Brown raised his Batson issue a third
time, but the Illinois Appellate Court rejected it. The court
noted the relevant factors for establishing a prima facie Batson
case, considered the record pertaining to Brown’s voir dire
proceedings, and determined that the trial court did not
clearly err in ruling that Brown failed to establish a prima fa-
cie case of racial discrimination in the jury selection process.
To support this conclusion, the court explained that there was
no evidence of a pattern of striking African Americans from
the jury or of a disproportionate number of strikes used
against African Americans and that the other factors “were
unremarkable in the overall context of this case.” The court
further noted that Ware meaningfully distinguished himself
from the other potential jurors by stating that he was familiar
with the crime scene. Brown petitioned for leave to appeal the
4                                                  No. 19-3172

court’s decision, but the Illinois Supreme Court denied his re-
quest.
    Brown then sought federal habeas relief. The district court
denied Brown’s habeas petition but granted a certificate of ap-
pealability on the Batson issue. The district court noted that
the prosecutor struck one of two African-American venireper-
sons but held that Brown “must do more than point to the fact
that the prosecutor exercised a peremptory strike on an Afri-
can American venireperson to establish a prima facie case.”
Brown now appeals the district court’s decision.
                         II. ANALYSIS
    Brown seeks habeas relief under 28 U.S.C. § 2254 as
amended by the Antiterrorism and Eﬀective Death Penalty
Act of 1996 (“AEDPA”). Federal courts may only grant habeas
relief under AEDPA if a state court’s last reasoned opinion on
a defendant’s claim (1) was contrary to, or relied on an unrea-
sonable application of, clearly established federal law or
(2) rested on an unreasonable factual determination. 28 U.S.C.
§ 2254(d)(1)–(2).
    A state court’s decision relies on an “unreasonable appli-
cation of clearly established federal law” if it identifies the
correct legal rule but applies the rule in an objectively unrea-
sonable way. Bynum v. Lemmon, 560 F.3d 678, 683 (7th Cir.
2009). Regarding factual determinations, a petitioner “bears
the burden of rebutting the state court’s factual findings ‘by
clear and convincing evidence,’” and “a state-court factual de-
termination is not unreasonable merely because the federal
habeas court would have reached a diﬀerent conclusion.”
Burt v. Titlow, 571 U.S. 12, 18 (2013) (first quoting 28 U.S.C.
No. 19-3172                                                     5

§ 2254(e)(1); and then quoting Wood v. Allen, 558 U.S. 290, 301
(2010)).
    This standard “erects a formidable barrier to federal ha-
beas relief.” Id. at 19. AEDPA requires “a state prisoner [to]
show that the state court’s ruling on the claim being presented
in federal court was so lacking in justification that there was
an error ... beyond any possibility for fairminded disagree-
ment.” Id. at 19–20 (alterations in original) (quoting Harring-
ton v. Richter, 562 U.S. 86, 103 (2011)).
    In this case, Brown contends that he is entitled to habeas
relief because the Illinois Appellate Court unreasonably ap-
plied Batson and based its decision on unreasonable factual
determinations. In response, the State argues that Brown’s pe-
tition is untimely and meritless. We disagree with the State’s
timeliness argument but agree that Brown’s petition is merit-
less.
   A. The State waived its timeliness argument.
    AEDPA imposes a one-year statute of limitations. 28
U.S.C. § 2244(d)(1). But this limitations period is not jurisdic-
tional. See Wood v. Milyard, 566 U.S. 463, 474 (2012). A state
respondent may waive the defense by “expressing its clear
and accurate understanding of [a] timeliness issue” yet “de-
liberately steer[ing] the District Court away from the question
and towards the merits of [the] petition.” Id. And a federal ap-
pellate “court is not at liberty … to bypass, override, or excuse
a State’s deliberate waiver of a limitations defense.” Id. at 466.
For example, in Wood, “the State twice informed the District
Court that it ‘w[ould] not challenge, but [is] not conceding’
the timeliness of [the] petition.” Id. at 474 (second alteration
in original). The Supreme Court held that the court of appeals
6                                                              No. 19-3172

was therefore required to reach the merits of the petition ra-
ther than decide the case on timeliness grounds. Id.
    Much like the state respondent in Wood, the State in this
case waived its statute of limitations defense. Initially, the
State did file a motion to dismiss arguing that Brown’s peti-
tion was untimely. But after the court set an evidentiary hear-
ing on timeliness and appointed counsel to represent Brown,
the State asked the court to set a briefing schedule on the mer-
its of the petition instead. The State informed the court that
“consideration of the merits and any procedural bars to the
claims raised in the instant petition may be more eﬃcient than
continued litigation of [Brown’s] equitable tolling argument.”
    This was textbook waiver. The state “express[ed] its clear
and accurate understanding of [a] timeliness issue” yet “de-
liberately steered the District Court away from the question
and towards the merits of [Brown’s] petition.” Id. And the dis-
trict court acknowledged as much by deciding the merits of
this case. We too will therefore consider the merits of Brown’s
petition.
    B. The Illinois Appellate Court reasonably applied Batson.
    “In Batson, the Supreme Court established a three-step
framework for determining whether [a] prosecut[or] violated
[a] defendant’s Equal Protection rights by exercising peremp-
tory challenges in a racially discriminatory manner.” Bennett
v. Gaetz, 592 F.3d 786, 791 (7th Cir. 2010).
    First, the defendant must make out a prima facie case “by show-
    ing that the totality of the relevant facts gives rise to an inference
    of discriminatory purpose.” Second, if the defendant establishes a
    prima facie case, the “burden shifts to the State to explain ade-
    quately the racial exclusion” … . Third, the trial court must eval-
    uate the plausibility of the prosecution’s reasons, in light of all of
No. 19-3172                                                         7

   the surrounding circumstances, to decide whether the defendant
   has proved purposeful discrimination.
Id. (citations omitted) (quoting Batson, 476 U.S. at 94, 98).
    This case turns on Batson’s first step—the prima facie case.
“[A] defendant may establish a prima facie case by oﬀering a
wide variety of evidence that raises a mere inference of a dis-
criminatory purpose.” Id. (citing Johnson v. California, 545 U.S.
162, 169 (2005); United States v. Stephens, 421 F.3d 503, 512 (7th
Cir. 2005)). For example, a defendant may establish a prima
facie Batson case by oﬀering proof of a pattern of strikes
against African Americans or showing that the prosecutor’s
questions and statements during voir dire support an infer-
ence of discrimination. See Flowers v. Mississippi, 139 S. Ct.
2228, 2246 (2019); Batson, 476 U.S. at 96–97.
    “The burden at this stage is light.” Bennett, 592 F.3d at 791.
A challenger must only point to “circumstances raising a sus-
picion that discrimination occurred.” Franklin v. Sims, 538
F.3d 661, 665 (7th Cir. 2008). Nevertheless, “the prima facie
burden is an essential part of the Batson framework, and trial
courts may justifiably demand that defendants carry this bur-
den before requiring prosecutors to engage in the diﬃcult
task of articulating their instinctive reasons for peremptorily
striking a juror.” Bennett, 592 F.3d at 791 (7th Cir. 2010) (citing
Miller-El v. Drekte, 545 U.S. 231, 267–68 (2005) (Breyer, J., con-
curring)).
    In this case, the Illinois Appellate Court applied Batson
correctly. To start, the court identified the wide swath of fac-
tors to consider in determining whether a defendant has
made a prima facie Batson claim. Then the court found that, in
Brown’s case, there “was no evidence of any pattern of strik-
ing African-Americans from the jury, nor was there any
8                                                 No. 19-3172

evidence of a disproportionate number of strikes used against
African-Americans,” and “[t]he facts pertaining to the other
factors were unremarkable in the overall context of this case.”
    Brown takes issue with this analysis on three grounds, but
none prevails. First, Brown argues that the Illinois Appellate
Court failed to consider (1) that, because only two members
of the venire were African American, striking Ware dramati-
cally increased the chance that no African Americans would
serve on Brown’s jury and (2) that the prosecutor’s decision
not to question Ware before excusing him diﬀered from the
prosecutor’s treatment of other venirepersons.
    This argument is not persuasive because the Illinois Ap-
pellate Court did consider these circumstances and correctly
noted that they “were unremarkable in the overall context of
this case.” Though striking Ware decreased the chance that
African Americans would serve on Brown’s jury, that merely
highlighted a minor anomaly in the venire. It did not shed any
light on the prosecutor’s strike. Moreover, the prosecutor’s
decision to ask more questions of other jurors was unremark-
able because Ware distinguished himself by stating that he
had been to the crime scene.
    Second, Brown argues that the Illinois Appellate Court im-
properly considered that Ware was familiar with the crime
scene to explain the prosecution’s strike. Courts considering
Batson claims at the prima facie stage may consider “appar-
ent” reasons for a strike. See Stephens, 421 F.3d at 515 (“[I]n
considering ‘all relevant circumstances,’ courts may consider
distinctions such as [a venireperson’s] attorney status in de-
termining whether the inference of discrimination is demon-
strated.”). This “normally works to the government’s ad-
vantage, showing that a seemingly discriminatory pattern of
No. 19-3172                                                             9

peremptories is readily explained by factors apparent in the
record.” Id. (citing Mahaﬀey v. Page, 162 F.3d 481, 483 n.1 (7th
Cir. 1998); Johnson v. Campbell, 92 F.3d 951, 953 (9th Cir. 1996);
Capers v. Singletary, 989 F.2d 442, 446 (11th Cir. 1993)). But the
Supreme Court has made clear that the persuasiveness of a
Batson challenge is to be determined at the third Batson stage,
not the first, and has rejected eﬀorts by courts to supply rea-
sons for questionable strikes. Miller-El, 545 U.S. at 252. An in-
quiry into apparent reasons is thus “relevant only insofar as
the strikes are so clearly attributable to that apparent, non-
discriminatory reason that there is no longer any suspicion,
or inference, of discrimination.” Franklin, 538 F.3d at 665
(quoting Stephens, 421 F.3d at 516).
   Here, the Illinois Appellate Court was not unreasonable in
considering Ware’s history with the crime scene as an appar-
ent reason for his excusal—just the opposite. Ware’s state-
ment that he, unlike any other jurors,1 had been to the crime
scene was a highly relevant circumstance for the court to con-
sider. And the prosecutor’s strike was “clearly attributable” to
that circumstance because the prosecutor used the strike im-
mediately upon learning of it.
   Third, Brown argues that the Illinois Appellate Court im-
posed too high of a burden at the prima facie stage. For the
reasons already stated, this is incorrect. The court reasonably
determined that the circumstances of Ware’s excuse did not



   1 Brown notes that another juror, who was not stricken, stated that she

knew the address of the American Legion. This comparator juror does not
reveal anything about the strike used against Ware because she, unlike
Ware, had not been to the scene of the crime.
10                                                   No. 19-3172

“rais[e] a suspicion that discrimination occurred.” Id. (quot-
ing Stephens, 421 F.3d at 512).
   In sum, we see nothing unreasonable—much less any er-
ror beyond the possibility for fairminded disagreement—in
the Illinois Appellate Court’s application of Batson. Brown is
therefore not entitled to habeas relief on this ground.
   C. The Illinois Appellate Court’s decision did not rest on any
unreasonable factual determinations.
    Brown argues that the Illinois Appellate Court relied on
the unreasonable factual determination that the prosecution
in fact did not strike Ware because of his race. Brown leans
heavily on the trial court’s statement that Ware was “properly
excused” and the Illinois Appellate Court’s aﬃrmance of that
purported “finding.”
    There are several issues with this argument. First, the trial
court made clear that Ware was “properly excused” because
Brown did not establish a prima facie Batson case. The trial
court never purported to determine any facts about his ex-
cuse. Second, the Illinois Appellate Court did not reiterate this
“finding” when reviewing the trial court’s decision. The Illi-
nois Appellate Court made clear that it only held that the trial
court did not err insofar as it found that Brown failed to es-
tablish a prima facie Batson case. For those reasons, the Illinois
Appellate Court did not rely on the allegedly unreasonable
“factual finding” that Brown complains of.
                       III. CONCLUSION
     We AFFIRM the decision of the district court.